Citation Nr: 0204934	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  00-21 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected post-traumatic stress disorder (PTSD), from the 
initial grant of service connection.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from January 1981 to January 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the RO in July 2001 
which granted service connection for PTSD and assigned a 50 
percent evaluation, effective from May 7, 1999, the date of 
receipt of the veteran's claim.  A personal hearing before 
the undersigned member of the Board was held in February 
2002.  


FINDINGS OF FACT

1.  All required notice and development action under the VCAA 
of 2000 has been complied with, and no further development is 
necessary.  

2.  Since service connection was established, the veteran's 
PTSD is not shown to have been manifested by symptoms more 
closely analogous to those set forth in the criteria for a 70 
percent rating.


CONCLUSION OF LAW

The assignment of a rating in excess of 50 percent for 
service-connected PTSD since service connection was granted 
is not warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 66 Fed. 
Reg. 45,620 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.159 and 3.326), 38 C.F.R. 
Part 4, including §§ 4.3, 4.7, 4.130, Part 4, Diagnostic Code 
9411 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A claim of service connection for PTSD was received at the RO 
in May 1999.  

A VA examination in connection with the veteran's original 
claim of service connection for PTSD was conducted in 
December 1999.  A that time, the veteran reported that she 
had numerous problems with both social and work functioning 
since she was raped during service.  After discharge from 
service in 1984, she went to work at the regional office for 
a veterans' service organization.  The veteran reported that 
she had great difficulty doing her job.  She couldn't 
concentrate and tended to procrastinate.  She had trouble 
keeping things organized and left everything until the end of 
the month.  She felt that if she weren't a disabled veteran, 
she would have been dismissed from her current position.  

The veteran reported that the rape in service had a very 
profound effect on her intimate relationships.  She was 
engaged to be married at the time of the rape.  She 
subsequently married her fiancée, but they did not have 
sexual relations for several months.  She was extremely 
phobic about sexual relations and remains so.  Her first 
marriage ended in divorce in 1984.  [A Declaration of Status 
of Dependents signed by the veteran in August 2001 indicated 
that her first marriage began in June 1981, and that she was 
divorced in May 1991.]  She reported that she remarried in 
1996, and she and her new husband had very severe problems 
with intimacy.  She said that having sex reminded her of the 
rape and that she basically tried to avoid it at all costs.  
The veteran reported having no children.  [The same 
Declaration of Status of Dependents mentioned above showed 
that the veteran reported having three dependent children, 
two of whom were born after her second marriage.  Her oldest 
child was born in September 1998 and the youngest in October 
2000.  A birth certificate for the third child born in 1991 
shows that the veteran is not the mother of this child.]  She 
denied psychiatric treatment and denied any alcohol or drug 
problems.  

On mental status examination, the veteran was cooperative and 
her speech was within normal limits.  Her mood was 
"depressed", and her affect was extremely dysphoric and 
subdued.  Her thought process was coherent and intelligent, 
and there was no evidence of hallucinations, delusions, 
obsessions, or compulsions.  The veteran reported being 
extremely anxious and phobic of sexual relations, and she 
noted that it has been a huge problem for her in her 
relationships.  On cognitive examination, the veteran was 
alert and oriented to person, place, date, and situation.  
Her concentration and attention, recall, abstractions, 
judgment, and insight were intact.  The diagnosis was PTSD.  
The Global Assessment of Functioning (GAF) score was 55.  The 
examiner commented that the veteran was plagued by memories 
and flashbacks, and she avoided triggers of the rape.  She 
tended to isolate herself from people and was very depressed.  
She felt badly about herself and basically was conflicted 
about the whole field of sexual relations.  The veteran had a 
very significant degree of psychosocial disability from the 
rape.  The examiner indicated that he assigned a GAF of 55, 
which indicated virtually constant symptoms, but able to stay 
out of the hospital.  The veteran was competent to manage her 
funds.  

When examined by VA for purposes of service connection for 
PTSD in March 2001, in addition to the symptoms reported in 
the December 1999 VA psychiatric examination, the veteran 
reported that her life had changed and she was not the same 
person since the rape.  She reported that she had severe 
anger outbursts and became isolated and withdrawn after the 
rape.  She started hating men and did not want to be touched 
by anybody.  Currently, she was depressed and had difficulty 
sleeping because of constant and frequent nightmares.  She 
reported that she often saw the faces of the men who raped 
her, and that this woke her up in the middle of the night.  
She was fearful that she would come across the men who she 
alleged raped her and was very hypervigilant and startled 
easily.  She felt nervous and sweaty and had frequent 
flashbacks and avoidance behavior.  

The veteran had not sought any psychiatric treatment for her 
severe isolation and avoidance behavior.  The veteran 
reported that she carried a knife with her at all times 
because she was fearful.  She stayed at home all the time and 
only went out during the daytime.  The veteran reported that 
she attempted suicide several times in the past by taking 
sleeping pills, but that her husband helped her throw up.  
She did not seek any medical attention for any of those 
attempts.  She also reported that she had driven recklessly 
in the past in an attempt to hurt herself and had occasional 
thoughts that she might be better off dead.  She denied any 
plans to hurt herself currently, but did report feeling 
hopeless and helpless.  She denied any thoughts of hurting 
others.  The veteran reported that she was now married for 
the second time, for about three years, but still had 
difficulty getting close and intimate in the relationship 
because of her flashbacks and nightmares of the rape and her 
difficulty dealing with men.  

On mental status examination, the veteran was very tearful 
and distressed during the exam.  She was very nervous and 
anxious, with positive psychomotor agitation.  Her speech was 
regular in rate and tone.  She described her mood as 
depressed.  Her affect was tearful at times, but her thought 
processes were goal directed.  The veteran denied any 
suicidal or homicidal ideation, and there were no auditory or 
visual hallucinations.  The veteran was alert and well 
oriented, and her insight and judgment were fair.  The 
diagnosis was PTSD.  The GAF score was 45.  The examiner 
opined, in essence, that based on the veteran's reported 
symptoms and the clinical findings on examination, she 
suffered from PTSD that was directly related to her sexual 
trauma during the service.  

A statement by a Board of three psychiatrist in May 2001 
noted that the veteran's claims file was carefully reviewed, 
and that she had been interviewed.  It was the unanimous 
decision of the panel that the veteran suffered from PTSD due 
to the reported incident in service.  As a result of the 
veteran's symptoms, many aspects of her personal life had 
been seriously and negatively affected; specifically, her 
capacity to establish and maintain intimacy.  Even though the 
veteran had been able to keep her job, she believed that the 
trauma affected her performance and hindered her from being 
promoted.  The veteran had been and remained moderately 
impaired.  The diagnosis was PTSD.  The GAF score was 50.  

By rating action in July 2001, service connection was 
established for PTSD, and a 50 percent evaluation was 
assigned, effective from May 7, 1999, the date of receipt of 
the veteran's claim for service connection.  

An annual Employee Appraisal, dated in January 2002, and 
received in February 2002, shows that the veteran was rated 
effective for judgment, job knowledge, quantity of work, 
quality of work, initiative, teamwork, and integrity.  The 
report noted that the veteran needed to work on her attitude, 
dependability, communication, acceptance of supervision, and 
work rules.  The reviewer noted that the veteran had taken 
his advise and read books on the subject of business 
management as well as other legal bulletins, to enhance her 
job performance and advance her career opportunities.  In 
rebuttal, the veteran indicated that while she had no 
problems with the supervisor, she had personal conflicts with 
the assistant supervisor and wished to have any comments by 
him removed from her record.  

A copy of the veteran's dates and hours of time off from work 
during the year 2001 shows that she took January 1, 2001 off 
as leave without pay.  From the 2nd of January through the 8th 
of January, she took leave without pay under the Family 
Medical Leave Act.  The remainder of leave was for paid time 
off.  

In a letter received in February 2002, the veteran's husband 
reported that she did not do very much around the house and 
spent most of her time in her sleeping clothes.  The house 
was in complete disarray.  The veteran dressed up only to go 
to work, and the only things she did were to pick the kids up 
and go grocery shopping.  They didn't receive anyone at their 
home because it upset the veteran.  The veteran had talked of 
suicide; and when he asks her what would happen to the 
children if she committed suicide, she cried.  The veteran 
frequently yelled and screamed over nothing and was easily 
agitated.  He and the veteran were intimate about once a 
month.  The veteran cooked diner, but did not clean up or do 
the dishes.  She shut herself off from her family and his.  

In a note from the veteran received in February 2002, she 
reported sexual relations with her husband once every three 
months.

A letter from a co-worker in February 2002 was to the effect 
that the veteran had expressed a lot of anger and had become 
more irritated over the 13 years that they had worked 
together.  The veteran appeared to be very frustrated, 
overwhelmed, and unable to organize her work.  She was 
frequently late to work and had many confrontations with the 
staff.  The veteran's behavior was unpredictable, but the co-
worker indicated that she had learned to deal with it.  

Received from the veteran is what appears to be an 
application for bankruptcy.  The application shows a combined 
monthly income for the veteran and her husband of over 
$7,000, with the veteran contributing over $3,000 a month of 
this income.

At a personal hearing before the undersigned member of the 
Board in Washington, D.C., the veteran described the 
difficulties she had on a daily basis, including intrusive 
thoughts, frustration, sleep disturbance, and frequent 
nightmares.  She testified that she had no social life and 
was very isolated.  She had worked for a veteran's service 
organization for 18 years representing veterans, but said 
that she took a lot of time off because of her PTSD.  She 
testified that she has no emotional attachment to her husband 
or her children.  She left the house only to go to work, pick 
up the children or go to the grocery store.  She had no 
friends and did not socialize or go out to diner or to the 
movies.  The veteran testified that her poor performance at 
work was directly related to her PTSD symptoms.  

A letter to the veteran from the veteran's employer and dated 
in May 2002 was received.  The memo pertained to the 
veteran's allegations of sexual harassment by an Assistant 
Supervisor.  The letter was to the effect that an 
investigation was recently concluded, and there was no 
evidence to substantiate her claims of harassment.  It was 
noted that the veteran asked for leave on December 8, 2001 to 
go to a Physical Evaluation Board hearing the following day; 
however, she failed to inform her employer at that time that 
the hearing was canceled.  When she arrived at work on the 
9th at 2 PM, she failed to notify her supervisor of her 
unauthorized tardiness, and reported via a time-keeping 
system that she was at work that day for a full 8 hours.  
That same day, she refused to cooperate with attempted 
performance counseling, alleging that the counseling was 
continued harassment.  She also said she forgot about the 
appointment.  

The veteran's employer concluded that the veteran's attitude 
and demeanor were unsatisfactory and unacceptable.  Her acts 
of perpetual hostility and insubordination were pointed out.  
A letter of reprimand was put in her file, and she was placed 
on probation.  She was advised that any further 
unsatisfactory behavior would result in her dismissal.  

VCAA

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

A review of the record reveals that all necessary 
notification and development actions under the new criteria 
have been complied with.  The veteran has not alleged the 
presence of any additional evidence which would be pertinent 
to her claim for an increased rating.  In fact, she has 
denied treatment for her psychiatric disability.  Through 
past actions of the RO, the veteran has been informed of the 
applicable criteria necessary to substantiate her claim, and 
she has been notified fully of what information needs to be 
proven in order to prevail in her claim for a higher rating.  
The veteran was afforded a personal hearing before the 
undersigned member of the Board in Washington, D.C., and was 
given an opportunity to present additional evidence and 
argument.  At the hearing, the veteran submitted additional 
evidence and signed a consent to waive consideration of the 
evidence by the RO.  The Board finds that the VA has complied 
with its duty to assist the veteran in the development of her 
claim and that no additional notice or development is 
necessary.  

Ratings- In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the 
Court held that "[w]here entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  In a later decision, Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco was not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability, and that separate 
[staged] ratings may be assigned for separate periods of time 
based on the facts found.  

In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

Additionally, VA regulations provide that: 

When evaluating a mental disorder, the 
rating agency shall consider the 
frequency, severity and duration of 
psychiatric symptoms, the length of 
remissions, and the veteran's capacity 
for adjustment during periods of 
remission.  The rating agency shall 
assign an evaluation based on all the 
evidence of record that bears on 
occupational and social impairment rather 
than solely on the examiner's assessment 
of the level of disability at the moment 
of the examination.  

38 C.F.R. § 4.126(a) (2001).  

The regulations pertaining to rating psychiatric disabilities 
are found in 38 C.F.R. § 4.130, Codes 9411-9440 (2001) and 
are set forth, in pertinent part, below:

General Rating Formula for Mental Disorders:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

38 C.F.R. § 4.130 (2001).  


Analysis

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt her 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for an evaluation in 
excess of the 50 percent currently assigned.  38 C.F.R. 
§ 4.130 (2001).  It must be remembered that disability 
ratings are intended to compensate reductions in earning 
capacity as a result of the specific disorder.  The 
percentage ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 C.F.R. § 4.1 (2001).  

Based upon the criteria set forth in the rating schedule, a 
rating in excess of 50 percent for PTSD is not warranted.  In 
this case, the veteran's reported symptomatology includes 
nightmares, depression, isolation and avoidance behavior.  
Despite these difficulties, the evidence shows that the 
veteran has worked at the same job for an organization 
representing veterans filing claims against the VA for some 
18 years.  An Employee Appraisal dated in January 2002 shows 
that she received a satisfactory grade for initiative, 
judgment, quality, and quantity of work.  She was also given 
a satisfactory grade for teamwork.  In fact, the veteran did 
not receive an unsatisfactory mark in any of the categories 
listed on her annual evaluation report.  In May 2002, it was 
noted that the veteran filed allegations of harassment at 
work which were not substantiated.  Because of alleged acts 
of hostility and insubordination with her Assistant 
supervisor and her alleged refusal to cooperate with the 
investigator in her harassment complaint, she was put on 
probation at work.  

The Board is cognizant of the recent troubles the veteran has 
had at work.  Clearly, the evidence shows reduced reliability 
and problems with interpersonal relationships.  However, the 
evidence does not suggest that her PTSD symptoms are of such 
severity to warrant a rating of 70 percent or higher.  Up 
until the filing of her claim, the veteran has had no 
psychiatric treatment and never required hospitalization for 
any psychiatric problems.  In fact, the only time the veteran 
has been seen by a mental health professional was on VA 
examinations conducted in connection with this claim.  

The evidence of record shows no obsessional rituals, 
illogical, obscure or irrelevant speech, near-continuous 
panic or depression affecting the ability to function 
independently; spatial disorientation, or neglect of hygiene.  
While her husband reported that she neglected her appearance 
at home, there is no evidence of such neglect when going to 
business.  Most of the leave she took off for the period 
January 2001 through January 16, 2002 was paid time off given 
by her employer.  Some days were taken off in connection with 
the Family Leave Act in January 2001, indicating that the 
days were used to attend to a family matter.  She also 
manages to work full time and care for her family by cooking 
and grocery shopping.  The evidence simply does not show that 
any depression has affected her ability to function 
independently.  

While the veteran reported that she attempted suicide several 
times by ingesting sleeping pills, she has offered no 
evidence to support this assertion.  The veteran reported 
that her husband foiled her attempts by making her throw up, 
and that she never sought medical attention after the 
attempts.  The Board finds no persuasive evidence in the 
record to corroborate the veteran's claim of attempted 
suicide.  While he reports that she has difficulty 
controlling her anger and irritability, and that she isolates 
herself from others, he also notes that she shops at the 
grocery store and cooks dinner for the family.  While she 
stays in her sleeping garments most days when not at work, he 
does not suggest that she neglects personal hygiene.  There 
has been no indication of inappropriate dress or grooming at 
work.  

The record shows that, despite the veteran's assertions that 
she does not socialize and dislikes men, she remarried within 
the last five years.  She had two children from this marriage 
within the last four years.  The veteran has worked full-time 
for the last 18 years and attends to at least some of the 
needs of her children, i.e., picks them up from child care, 
shops for groceries, and cooks diner for her family.  In 
summary, the evidence shows that while the veteran has 
difficulty establishing and maintaining effective work and 
social relationships, this difficulty is not more closely 
analogous to the manifestations required for the next higher 
rating. 

A GAF score between 41 and 50 contemplates a level of 
impairment of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score between 51 to 60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994) 
(DSM-IV).  

In the instant case, the Board notes that the veteran was 
given different GAF scores on the three VA examinations of 
record, ranging from 45 to 55.  One examiner gave her a score 
of 55, three examiners gave her a score of 50 and another 
examiner gave her a score of 45.  While the three examiner 
gave her a score of 50, they characterized the disability as 
only moderate.  The undersigned finds that the written 
description of the severity of the disability to be more 
probative than simply the number.  In short, a majority of 
the examiners characterized the disability as moderate.  
Accordingly, the Board finds that the psychiatric disability 
picture does not warrant a rating of 70 percent.  In so 
deciding, the Board is mindful of the holding in Fenderson v. 
West, 12 Vet. App. 119 (1999), wherein it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  A 
review of the evidence of record does not establish 
entitlement to a rating in excess of 50 during the pendency 
of the appeal for the reasons discussed above.  



ORDER

Entitlement to an evaluation in excess of 50 percent for the 
veteran's PTSD is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

